Exhibit 99.1 First Connecticut Bancorp, Inc. Announces First Quarter 2012 Earnings Farmington, Connecticut, May 2, 2012 – First Connecticut Bancorp, Inc. (the “Company”) NASDAQ Global Market: “FBNK”, the holding company for Farmington Bank (the “Bank”), today announced first quarter results for the period ended March 31, 2012.Net income for the quarter was $991,000, or $0.06 per diluted share,compared to net income of $1.0 million for the same quarter last year. “We are pleased with the results of the first quarter of 2012 and our third quarter as a public company as our strategy to pursue organic growth opportunities led to an 8% increase in net interest income compared to the same period a year ago. Our new Wethersfield office celebrated its grand opening during the quarter and had $18.2 million in new deposits as of March 31, 2012, of which 92% were core deposits and included 592 new transaction accounts.” stated John J. Patrick, Jr., First Connecticut Bancorp’s Chairman, President & CEO. Mr. Patrick said, “Our strategic geographic expansion will continue with the planned opening of our 18th branch in Bloomfield, Connecticut during the second quarter of 2012. Progress on our goal of being the bank of choice for consumers and businesses in central Connecticut is evident from our balance sheet growth, and our significant market share gains in mortgage and business banking.” Financial Highlights · Strong asset growth occurred as total assets increased $59.6 million or 4% for the quarter to $1.7 billion at March 31, 2012 and $222.6 million or 15% from a year ago. · Sustained loan growth was achieved as total loans increased $30.7 million or 2% for the quarter and $164.8 million or 14% when compared to a year ago, despite the impact of our previously announced strategic exit from the Resort Finance business. Resort Finance loans decreased $5.6 million at March 31, 2012 when compared to the prior quarter and $32.7 million when compared to a year ago.Loan growth when compared to the prior year primarily occurred in Residential Real Estate, 15%, Commercial Real Estate, 15%, Commercial Loans, 43% and Home Equity Lines of Credit, 41%. · Asset quality continues to remain stable as non-performing loans increased slightly to $16.3 million at March 31, 2012 from $15.5 million at December 31, 2011, while loan delinquencies 30 days and greater decreased $579,000 at March 31, 2012 to $18.3 million compared to $18.8 million at December 31, 2011.Impaired loans also decreased $1.9 million to $39.1 million at March 31, 2012 from $41.0 million at December 31, 2011. · Net interest income increased $1.0 million for the three months ended March 31, 2012 when compared to the same period in the prior year driven by growth in average earning assets, partially offset by a net interest margin decline due to a lower rate environment and the significant liquidity generated from our public offering coupled with our deposit growth. · We paid a cash dividend of $.03 per share on March 26, 2012. This marks the second consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. Earnings Summary Net interest income increased $1.0 million or 8% to $13.0 million for the first quarter of 2012 compared to the same period in the prior year driven by growth in average earning assets, partially offset by a net interest margin decline.Total average earning assets increased $156.9 million or 12%, to $1.5 billion reflecting growth in loan balances. Net interest margin declined 14 basis points to 3.41% for the three months ended March 31, 2012 compared to the same period in the prior year as a result of the lower interest rate environment. The lower yield on earning assets was partially offset by lower funding costs. Provision for loan losses was $330,000 for the three months ended March 31, 2012 compared to $300,000 for the same period in the prior year. The provision recorded is based upon management’s analysis of the allowance for loan lossesas of March 31, 2012. Noninterest income remained flat for the three months ended March 31, 2012 at $1.3 million compared to the same period in the prior year. Bank owned life insurance income increased $145,000 reflecting the purchase of additional insurance within the past twelve months offset by decreases in brokerage and insurance fee income and a decrease in net gain on loans sold. Noninterest expense increased $968,000 or 8%, to $12.6 million for the three months ended March 31, 2012 compared to $11.7 million in the same period in the prior year. Salaries and employee benefits increased $856,000 or 13%, primarily due to annual wage increases, $311,000 related to our Employee Stock Ownership Plan (“ESOP”) and the addition of 19employees to support our growth strategy and our two new branches that opened within the past twelve months. Marketing expense increased $133,000 or 28% to $606,000 in part due to the grand opening of our 17th branch in January and an increase in sponsorships to expand the Bank’s brand within the communities we serve. Other operating expenses increased $164,000 to $2.0 million due to expenses related to becoming a publicly traded company and other various increases in operating costs for the three month ended March 31, 2012 compared to the same period in the prior year.These items were partially offset by a $262,000 or 48% decrease in FDIC premium expense, which reflects the positive impact of the new assessment calculation that became effective on April1, 2011. On a core basis, net of ESOP expense, noninterest expenses were $12.3 million, achieving a 2.2% positive operating leverage on a normalized basis. Balance Sheet Activity Total assets increased $59.6 million or 4%, to $1.7 billion at March 31, 2012 from December31, 2011 reflecting growth in cash and cash equivalents, loans, and bank-owned life insurance, offset in part by a decrease in securities available-for-sale. Our investment portfolio totaled $119.2 million or 7% of total assets and $138.4 million or 9% of total assets at March 31, 2012 and December 31, 2011, respectively. Available-for-sale investment securities totaled $116.0 million at March 31, 2012 compared to $135.2 million at December 31, 2011, a decrease of $19.2 million primarily due to decreases in U.S. Treasury securities and U.S. government agency obligations as a result of lower collateral requirements for our municipal deposits and commercial repurchase agreements.The Company purchases short term U.S. Treasury and agency securities in order to meet municipal deposit and commercial repurchase agreement collateral requirements and to minimize interest rate risk during the sustained low interest rate environment. Based on current market conditions and our interest rate sensitivity position, we believe it is not prudent at this time, to use our new capital proceeds to leverage our investment portfolio for short-term revenue gains. Net loans increased $30.9 million or 2% at March 31, 2012 to $1.3 billion due to our continued focus on residential and commercial lending which combined increased $37.4 million, offset by a $5.6 million decrease in resort loans as we are gradually exiting the resort financing market. Additionally, a $12.0 million commercial real estate loan paid off in accordance with its terms on the final day of the quarter due to the sale of the property. Bank-owned life insurance increased $6.3 million to $36.7 million at March 31, 2012 from $30.4 million at December 31, 2011 primarily due to the purchase of an additional $6.0 million in bank-owned life insurance to offset costs incurred in connection with compensation plans. Deposits increased $72.9 million or 6% to $1.2 billion at March 31, 2012 compared to December 31, 2011. Interest-bearing deposits grew $52.9 million to $1.0 billion and noninterest-bearing demand deposits totaled $215.6 million at March 31, 2012, an increase of $20.0 million or 10% from December 31, 2011 due to deepening our relationships with our existing customers and our continued efforts to obtain more individual and commercial account relationships.The $52.9 million increase in interest-bearing deposits at March 31, 2012 from December 31, 2011 was primarily due to $28.2 million increase in municipal deposits, the opening of our 17th branch in Wethersfield, CT and an increase in overall deposits as we continue to grow our customer base. During the quarter ended, the Company added 1,441 net new core deposit accounts.Our weighted-average rate paid on deposits outstanding for the three months ended March 31, 2012 declined 9 basis points to 0.70% from 0.79% when compared to the same period in the prior year. Asset Quality The allowance for loan losses had a slight increase to $17.7 million at March 31, 2012 from $17.5 million at December 31, 2011.Impaired loans decreased $1.9 million to $39.1 million as of March 31, 2012 from $41.0 million as of December 31, 2011.Non-performing loans increased to $16.3 million at March 31, 2012 from $15.5 million at December 31, 2011. At March 31, 2012, the allowance for loan losses represented 1.32% of total loans and 108.5% of non-performing loans, compared to 1.34% of total loans and 113.11% of non-performing loans as of December 31, 2011. Net charge-offs for three months ended were $136,000 or 0.04%, compared to net charge-offs for the same period in the prior year of $472,000 or 0.16% of average loans outstanding for the respective periods. Loan delinquencies 30 days and greater decreased $579,000 at March 31, 2012 to $18.3 million compared to $18.8 million at December 31, 2011. We take a proactive approach in working with customers to help ensure that they remain current on their loans.Past due loans are primarily in our residential and commercial real estate portfolios and are due to weak economic conditions leading to stress on cash flows of our borrowers. Capital and Liquidity The Company remained well-capitalized with a total risk weighted capital to risk weighted asset ratio of 21.84% at March 31, 2012. At March 31, 2012, the Company continued to have considerable liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and the Federal Reserve Bank as well as access to funding through the repurchase agreement and brokered deposit markets. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ Global Market: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 17 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Financial information contained in this release should be considered to be an estimate pending the filing with the Securities and Exchange Commission of the Company's Quarterly Report on Form 10-Q for the quarter ended March 31, 2012. While the Company is not aware of any need to revise the results disclosed in this release, accounting literature may require adverse information received by management between the date of this release and the filing of the 10-Q to be reflected in the results of the fiscal period, even though the new information was received by management subsequent to the date of this release. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) March 31, December September 30, 2011 June 30, March 31, Selected Financial Condition Data: Total assets $ Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank stock Loans receivable, net Deposits Federal Home Loan Bank advances Total stockholders equity Allowance for loan losses Non-performing loans Selected Operating Data: Interest income $ Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense, excluding contribution to charitable foundation (*) Contribution to charitable foundation (*) - Total noninterest expense Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ $ ) $ $ ) $ Performance Ratios (annualized): Return on average assets % -0.35
